Citation Nr: 1413761	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-16 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a right hand disability, to include right hand paresthesias claimed as due to an undiagnosed illness.

2. Entitlement to service connection for a left hand disability, to include left hand paresthesias claimed as due to an undiagnosed illness.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD) on the basis of direct service connection.

4. Entitlement to service connection for GERD on a secondary service connection basis. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to July 2000 and from February 2003 to May 2004 with time served in the Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A review of the Veterans Benefits Management System (VBMS) does not reveal any documents.  A review of the Virtual VA paperless claims processing system reveals some VA treatment records that have not been associated with the paper claims file.

This matter was previously before the Board in June 2013, at which time it was remanded for further development.  It is now returned to the Board.

The issues of service connection for GERD on a secondary basis and disabilities of the hands are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

GERD clearly and unmistakably preexisted the Veteran's periods of active service and clearly and unmistakably did not increase in severity during the Veteran's periods of active service.


CONCLUSION OF LAW

GERD was not aggravated by the Veteran's periods of active service.  The presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1110, 1111 (West 2002); 38 C.F.R. § 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

The March 2009 VCAA letter explained what evidence was necessary to substantiate the Veteran's claim of service connection, both on a direct incurrence basis and based on a claim of disability due to undiagnosed illness or medically unexplained chronic multi-symptom illness.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the March 2009 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified private and VA treatment records.  There is some suggestion in the record that a portion of the Veteran's reserve service records are not associated with the claims file.  The RO made three requests to the National Guard headquarters in Oregon for these records and was informed in July 2009 that they were sending all available records.  In a July 2009 letter, the Record Management Center informed the RO that no records were available.  In September 2009 the RO received all available records from a PIES request.  The Veteran was informed that it was possible that records may be missing in a July 2009 letter.  While it is possible that some of the Veteran's reserve records are missing and not associated with the claims file, four volumes of records are contained in the file.  Nevertheless, to the extent that there may be additional records outstanding, the Board finds that the RO has exhausted all avenues for obtaining them, and any additional attempts would be an exercise in futility, as was also found by the RO in its October 2009 memorandum.

Additionally, the Board finds there has been substantial compliance with its June 2013 remand directives.  The record indicates that the AMC scheduled the Veteran for more recent medical examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports provide a detailed review of the Veteran's claims folder including his lay statements and evidentiary submissions.  The examination report is adequate for the purpose of adjudicating the Veteran's claims.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.

II. Service connection 

As an initial matter, the Board notes that the Veteran's separation document from his most recent period of service indicates that he received the Combat Infantryman Badge.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are potentially applicable.  However, he has not asserted that GERD was associated with his period of combat.  As such, section 1154 does not assist him in this case.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  


III. Analysis

In a Report of Medical history dated March 1992, the Veteran reported that he did not have, and had never had, stomach, liver, or intestinal trouble.  The Veteran first asserted that he had stomach, liver, or intestinal trouble in his January 1997 report of Medical History and he asserted the same symptoms in May 1998.  

In a January 2003 Report of Medical History, the Veteran reported having stomach, liver, or intestinal trouble.  But in the accompanying Report of Medical Examination, the clinical evaluation found a normal physical examination.

In the post-deployment questionnaire dated April 2004 for deployment from April 2003 to March 2004, the Veteran marked "no" for frequent indigestion.  Post-service at his initial visit with the VA clinic in April 2009, GERD was listed on the active problem list.

There is an issue of whether GERD existed prior to a period of active service.  Thus, the initial focus of the Board's analysis will be on this issue.

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service. 38 U.S.C.A. § 1111.  The language of the corresponding regulation, 38 C.F.R. § 3.304(b), requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted. 

Records from the Veteran's period of National Guard service, prior to his active service, reflect that he reported symptoms of indigestion.  The Veteran denied symptoms related to stomach, liver, and intestinal trouble in a March 1992 Report of Medical history.  He first asserted stomach liver, or intestinal trouble in his January 1997 Report of Medical History.  However, no specific disorder was noted upon entrance in January 2000 or February 2003, so the Veteran is presumed to have been in sound condition. 

The Veteran's available service treatment records do not reflect that he continued to report symptoms of indigestion during active service.  

The post-service evidentiary record demonstrates that the Veteran does not suffer from GERD that manifested during, or was permanently aggravated by active service.  According to a July 2009 VA endocrinology note, the Veteran did have a history of GERD.  However, the date of onset of this condition was not noted.  The Veteran was subsequently afforded an August 2009 VA examination for this condition in August 2009.  The Veteran reported that his GERD symptoms began during deployment to the Middle East, and his wife sent him over the counter medication.  The diagnosis was gastroesophageal reflux disease, moderately severe. The examiner provided no etiology opinion.

VA provided an additional VA examination in July 2013.  The Veteran reported increased symptoms correlated to periods of increased anxiety or depression.  The examiner stated that the Veteran initially developed symptoms of heartburn in 1998.  He also noted there is significant co-morbidity between GERD and the emotional disorders depression and anxiety.  The examiner provided no etiology opinion.

VA obtained an additional opinion in November 2013.  Based on a review of the records above, which he discussed in detail, the VA examiner stated since active duty did not start until January 2000, the Veteran clearly and unmistakably had GERD prior to entering active duty.  He stated that it is clear and unmistakable that the Veteran's pre-existing GERD underwent no increase in disability during either period of service based on the April 2004 post-deployment questionnaire.  Finally, the VA examiner opined there is no evidence in extensive review of records that the Veteran's GERD is related to military service, or aggravated by military service.  In making this conclusion, the VA examiner referenced findings from an October 2013 gastroenterologist assessment when the physician stated the Veteran is engaging in behaviors that are known to cause GERD.  

As already noted, the Veteran's service entrance examinations for both periods of service are not of record.  Thus, the Veteran is presumed to have been in sound condition upon entry. See 38 U.S.C. § 1111.  However, as the self-reported medical history records dated prior to both periods of service clearly reflect the Veteran experienced indigestion and the November 2013 VA examiner reviewed the record and opined that the Veteran's GER preexisted active service, the Board finds that the presumption has been rebutted by clear and unmistakable evidence. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Based on the foregoing, the first prong of rebutting the presumption of soundness has been satisfied.  To fully rebut the presumption, the record must also contain clear and unmistakable evidence that the pre-existing disorder was not aggravated by active service. Id. at 1096.  As the November 2013 VA examiner concluded, after reviewing the Veteran's records, that the Veteran's preexisting GERD underwent no increase in disability during either period of service.  The Board finds it highly probative that the Veteran denied symptoms of frequent indigestion on the April 2004 post-deployment questionnaire.  Moreover, the Veteran's gastroenterologist indicated that the Veteran is engaging in behaviors that are known to cause GERD.  Thus, there is clear and unmistakable evidence that the Veteran's GERD which preexisted the Veteran's periods of active service was not aggravated by such service.

The Board also recognizes that the Veteran believes his gastrointestinal symptomatology began during his deployment during active service.  The Veteran is certainly competent to report as to his symptomatic history. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board notes that the Veteran himself reported frequent indigestion throughout his period of National Guard service prior to his periods of active service.  While laypersons can provide competent opinions regarding etiology in many cases, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), in this case, the Veteran has reported that he experienced symptoms of indigestion prior to his periods of active service.  The Veteran's present assertions directly contradict the symptomatic history demonstrated in his service treatment records from his period of National Guard service and the highly probative medical opinion of the November 2013 VA examiner.

To the extent that he reports an increase in severity during service and that he took medication, we have considered the evidence.  We find him competent to report that he had manifestations during service.  However, temporary flare-ups do not establish aggravation.  Hunt v. Derwinski, 1 Vet .App. 292, 296 (1991).  Here, the VA medical evidence and the more credible lay evidence (consisting of his initial reports) establish that the in-service manifestations did not represent a permanent increase in severity.  

The clear and unmistakable evidence is against the claim of service connection for GERD on a direct service connection basis.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for GERD on a direct service connection basis is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the claims remaining on appeal.

With regard to the claim of entitlement to service connection for disabilities of the hands, the Board notes the claims were remanded in June 2013 to obtain an opinion.  It was noted that the Veteran sought consideration of these claims on a direct basis to include as due to undiagnosed illness.  In July 2013, VA examinations of the hands were conducted.  On examination, carpal tunnel syndrome was diagnosed.  The examiner concluded that the Veteran's reported symptoms were related to carpal tunnel syndrome rather than a larger undiagnosed illness.  The opinion does not address the etiology of the Veteran's hand complaints on a direct service connection basis.  Therefore, a remand for an addendum is necessary.

With regard to the claim of entitlement to service connection for GERD, the Veteran underwent a VA GERD examination in July 2013.  The record from the July 2013 VA examination suggests that there may be a relationship between the Veteran's service-connected posttraumatic stress disorder (PTSD) and depression and GERD.  During the examination, the Veteran correlated his periods of increased anxiety and depression with the severity of his GERD symptoms.  Further, the Board notes that the July 2013 VA examiner indicated that the medical literature demonstrates significant co-morbidity between GERD and the emotional disorders depression and anxiety.  Therefore, the Board finds it necessary to remand the issue of service connection for GERD to obtain an opinion regarding secondary service connection, to include based on aggravation.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the RO should ensure that all available VA and non-VA treatment records are obtained.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance on the claim of entitlement to service connection for GERD as secondary to a service-connected disability.

2.  The RO should also take appropriate action to contact the Veteran in order to have him provide the names and addresses of any and all health care providers who have provided treatment for his claimed GERD and hand disabilities.  After acquiring this information and obtaining any necessary authorization, the RO should obtain copies of any outstanding records and associate them with the claims file.

3.  Refer the Veteran's claim folder to an appropriate examiner to address the question of etiology of the Veteran's paresthesias and complaints of numbness of the hands including diagnosed carpal tunnel syndrome.  The Veteran need not be scheduled for a personal examination unless such examination is considered necessary by the examiner.  The claims folder should be made available to the examiner and clinical findings should be reported in detail.  The examiner is requested to address whether the  Veteran's disorder is at least as likely as not (i.e. probability of 50 percent) was incurred in service.

A complete rational for all opinions must be provided.

4.  Refer the Veteran's claims folder to an appropriate examiner to address the question of etiology of the Veteran's GERD.  The Veteran need not be scheduled for a personal examination unless such examination is considered necessary by the examiner.  The claims folder should be made available to the examiner and clinical findings should be reported in detail.  The examiner is requested to address whether the Veteran's GERD is caused or aggravated by the service-connected PTSD and anxiety.  The examiner must address the following questions:

A. Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's GERD is proximately due to, or the result of, his service-connected PTSD and anxiety disability? 

B. Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's GERD is aggravated by his service-connected PTSD and anxiety disability? 

If it is found that the GERD is aggravated by the service-connected disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

The examiner is advised that the Veteran is competent to report his symptoms and history.  

A complete rationale for all opinions must be provided.

5.  Then re-adjudicate the claims of service connection for GERD on a secondary basis and entitlement to service connection for bilateral hand disabilities.  If the benefits remaining on appeal are not granted, the Veteran and his representative should be given a reasonable time frame within which to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


